UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7158


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

COREY LEVON JOYNER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City.    James C. Fox,
Senior District Judge. (2:07-cr-00016-F-1; 2:08-cv-00034-F)


Submitted:   November 30, 2010            Decided:   December 7, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Corey Levon Joyner, Appellant Pro Se.  Jennifer P. May-Parker,
Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Corey       Levon    Joyner       seeks       to     appeal        the    district

court’s order denying relief on his motions filed pursuant to 28

U.S.C.A.       § 2255      (West    Supp.     2010),         and     18    U.S.C.       § 3582(c)

(2006).        The district court’s denial of Joyner’s § 2255 motion

is not appealable unless a circuit justice or judge issues a

certificate of appealability.                28 U.S.C. § 2253(c)(1) (2006).                        A

certificate          of     appealability            will      not        issue     absent        “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief    on    the       merits,   a    prisoner          satisfies       this    standard       by

demonstrating          that    reasonable            jurists       would     find       that     the

district       court’s      assessment       of       the    constitutional             claims    is

debatable       or    wrong.        Slack    v.       McDaniel,       529    U.S.        473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and    that       the    motion    states       a    debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at   484-85.          We    have    independently            reviewed       the     record       and

conclude       that       Joyner    has     not       made     the    requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the portion of the appeal denying § 2255 relief.



                                                 2
            Turning     to    the    district    court’s    denial    of   Joyner’s

§ 3582(c)     motion,    we    have    reviewed     the    record    and   find   no

reversible error.         Accordingly, we affirm this portion of the

order for the reasons stated by the district court.                         United

States   v.     Joyner,       Nos.     2:07-cr-00016-F-1;       2:08-cv-00034-F

(E.D.N.C. Aug. 4, 2010).            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    the    court    and     argument    would    not   aid    the

decisional process.

                                                              AFFIRMED IN PART;
                                                              DISMISSED IN PART




                                         3